    Case 1:16-cv-08327-JGK-KHP Document 151 Filed 07/31/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SHANET VIRUET,

                       Plaintiff,                16cv8327 (JGK)

           - against -                           MEMORANDUM OPINION &
                                                 ORDER
CITY OF NEW YORK et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the Report and Recommendation of

Magistrate Judge Parker dated May 1, 2020, that recommends that

the defendants’ motions be granted in part and that the

plaintiff’s action be dismissed with prejudice pursuant to Rules

37(b) and 41(b) of the Federal Rules of Civil Procedure, but

that the defendants’ request for an award of attorney’s fees and

costs be denied. The Court granted four separate requests for

extensions of time to file Objections to the Report and

Recommendation, the most recent of which extended the time for

the plaintiff to file Objections to July 13, 2020. Thus, almost

three months have passed after the issuance of the Report and

Recommendation and no Objections have been filed. The failure to

file Objections underscores the wisdom of the Magistrate Judge’s

Recommendation that this case should be dismissed with

prejudice. The case cannot proceed without the active

participation of the plaintiff pursuing her own case.
    Case 1:16-cv-08327-JGK-KHP Document 151 Filed 07/31/20 Page 2 of 2



It is clear that the time for Objections to the Report and

Recommendation has passed and no Objections were filed, despite

the four extensions of time granted by this Court. Moreover, the

Court finds that the Report and Recommendation are thorough and

well-founded and should be adopted.

     Therefore, for the reasons stated above, and in the Report

and Recommendation, the plaintiff’s action is dismissed with

prejudice, but without any imposition of costs or attorney’s

fees. The Clerk is directed to enter Judgment dismissing this

action with prejudice. The Clerk is also directed to close this

case and to close all pending motions. Chambers will mail a copy

of this Opinion to the pro se plaintiff.

SO ORDERED.

Dated:    New York, New York
          July 31, 2020            _______/s/ John G. Koeltl    ___
                                              John G. Koeltl
                                       United States District Judge
